Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a fibrous-based oxygen barrier film, which comprises: (i) a premade microfibrillated cellulose (MFC) film having a weight of 20 to 40 g/m2 and an oxygen transmission rate (OTR) above 50 ml/m2, at 50 % relative humidity, (ii) a co-extruded oxygen barrier polymer layer in direct contact with the MFC film, wherein the oxygen barrier polymer is selected from a group consisting of ethyl vinyl alcohol copolymer (EVOH), polyamide (PA), polyvinyl alcohol copolymer (PVOH) and polyvinyl chloride (PVC), (iii) an optional co-extruded tie layer, and (iv) a co-extruded outermost polyolefin layer; wherein said oxygen barrier polymer and polyolefin layers having been brought by coextrusion onto the MFC film.

Independent claim 8 recites a laminate comprising (i) a fibrous paper or board base, (ii) a polyethylene (PE) layer, (iii) a premade microfibrillated cellulose (MFC) film having a weight of 20 to 40 g/m2, and an oxygen transmission rate (OTR) above 50 ml/m2, at 50 % relative humidity, (iv) a co-extruded oxygen barrier polymer layer in direct contact with the MFC film, wherein said oxygen barrier polymer is selected from a group consisting of ethyl vinyl alcohol copolymer (EVOH), polyamide (PA), polyvinyl alcohol copolymer (PVOH) and polyvinyl chloride (PVC), (v) an optional co-extruded tie layer, and (vi) a co-extruded outermost polyolefin layer, wherein said oxygen barrier polymer and polyolefin layers having been brought by coextrusion onto the MFC film.

Independent claim 12 recites a method for manufacturing a fibrous-based oxygen barrier film comprising co-extruding an oxygen barrier polymer layer, an optional tie layer, and a polyolefin layer onto a premade MFC film having a weight of 20 to 40 g/m2 and an oxygen transmission rate (OTR) above 50 ml/m2, at 50 % relative humidity, wherein the oxygen barrier polymer layer is in direct contact with the MFC film, and wherein the oxygen barrier polymer is selected from a group consisting of ethyl vinyl alcohol copolymer (EVOH), polyamide (PA), polyvinyl alcohol copolymer (PVOH), and polyvinyl chloride (PVC).

2 and an oxygen transmission rate (OTR) above 50 ml/m2, at 50 % relative humidity, an oxygen barrier polymer layer in direct contact with the MFC film, wherein the oxygen barrier polymer is selected from a group consisting of ethyl vinyl alcohol copolymer (EVOH), polyamide (PA), polyvinyl alcohol copolymer (PVOH) and polyvinyl chloride (PVC), and (iv) an outermost polyolefin layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SHEEBA AHMED/Primary Examiner, Art Unit 1787